EXHIBIT 10.4

 

2017 EMPLOYEES/CONSULTANTS STOCK COMPENSATION PLAN

 

OF

 

HIP CUISINE, INC.

 

SECTION 1. ESTABLISHMENT AND PURPOSE

 

The Plan was established on August __, 2017, effective August __,2017, to offer
directors, officers and selected key employees, advisors and consultants an
opportunity to acquire a proprietary interest in the success of the Company to
receive compensation, or to increase such interest, by purchasing Shares of the
Company’s common stock. The Plan provides both for the direct award or sale of
Shares and for the grant of Options to purchase Shares. Options granted under
the Plan may include non-statutory options, as well as ISOs intended to qualify
under section 422 of the Code.

 

The Plan is intended to comply in all respects with Rule 16.3 (or its successor)
under the Exchange Act and shall be construed accordingly.

 

SECTION 2. DEFINITIONS.

 

(A) “BOARD OF DIRECTORS” shall mean the Board of Directors of the Company, as
constituted from time to time.

 

(B) “CODE” shall mean the Internal Revenue Code of 1986, as amended.

 

(C) “COMMITTEE” shall mean a committee of the Board of Directors, as described
in Section 3(a).

 

(D) “COMPANY” shall mean HIP CUISINE, INC., a Florida corporation.

 

(E) “EMPLOYEE” shall mean (i) any individual who is a common-law employee of the
Company or of a Subsidiary, (ii) an Outside Director, (iii) an independent
contractor who performs services for the Company or a Subsidiary and who is not
a member of the Board of Directors, including consultants and advisors that
provide professional, technical, financial, legal, accounting, capital markets
related and other services. Service as an Outside Director or independent
contractor shall be considered employment for all purposes of the Plan, except
as provided in Subsections (a) and (b) of Section 4.

 

(F) “EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.

 

(G) “EXERCISE PRICE” shall mean the amount for which one share may be purchased
upon exercise of an Option, as specified by the Committee in the applicable
Stock Option Agreement.

 

(H) “FAIR MARKET VALUE” shall mean the market price of Stock, determined by the
Committee as follows:

 

(i) If Stock was traded on a stock exchange on the date in question, then the
Fair Market Value shall be equal to the closing price reported for such date by
the applicable composite-transactions report;

 

(ii) If stock was traded over-the-counter on the date in question and was traded
on the Nasdaq system or the Nasdaq National Market, then the Fair Market Value
shall be equal to the last transaction price quoted for such date by the Nasdaq
system or the Nasdaq National Market;

 



   

   



  

(iii) If Stock was traded over-the-counter on the date in question but was not
traded on the Nasdaq system or the Nasdaq National Market, then the Fair Market
Value shall be equal to the mean between the last reported representative bid
and asked prices quoted for such date by the principal automated inter-dealer
quotation system on which Stock is quoted or, if the Stock is not quoted on any
such system, by the “Pink Sheets” published by the National Quotation Bureau,
Inc.; and

 

(iv) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

 

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

 

(I) “ISO” shall mean an employee incentive stock option described in section
422(b) of the Code.

 

(J) “NON-STATUTORY OPTION” shall mean an employee stock option not described in
sections 422(b) or 423(b) of the Code.

 

(K) “OFFEREE” shall mean an individual to whom the Committee has offered the
right to acquire Shares under the Plan (other than upon exercise of an Option)

 

(L) “OPTION” shall mean an ISO or Non-statutory Option granted under the Plan
and entitling the holder to purchase Shares.

 

(M) “OPTIONEE” shall mean an individual who holds an Option.

 

(N) “OUTSIDE DIRECTOR” shall mean a member of the Board of Directors who is not
a common--law employee of the Company or of a Subsidiary.

 

(O) COMMITTEE PROCEDURES. The Committee shall designate one of its members as
chairman. The Committee may hold meetings at such times and places as it shall
determine. The acts of a majority of the Committee members present at meetings
at which a quorum exists, or acts reduced to or approved in writing by all
Committee members, shall be valid acts of the Committee.

 

(P) COMMITTEE RESPONSIBILITIES. Subject to the provisions of the Plan, the
Committee shall have the authority and discretion to take the following actions:

 

(i) To interpret the Plan and to apply its provisions;

 

(ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

 

(iii) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

(iv) To determine when Shares are to be awarded or offered for sale and when
Options are to be granted under the Plan;

 

(v) To select the Offerees and Optionees;

 

(vi) To determine the number of Shares to be offered to each Offeree or to be
made subject to each Option;

 

(vii) To prescribe the terms and conditions of each award or sale of Shares,
including (without limitation) the Purchase Price, and to specify the provisions
of the Stock Purchase Agreement relating to such award or sale;

 

(viii) To prescribe the terms and conditions of each Option, including (without
limitation) the Exercise Price, to determine whether such Option is to be
classified as an ISO or as a Non-statutory Option, and to specify the provisions
of the Stock Option Agreement relating to such Option;

 

   

   



 

(ix) To amend any outstanding Stock Purchase Agreement or Stock Option
Agreement, subject to applicable legal restrictions and, to the extent such
amendments adverse to the Offeree’s or Optionee’s interest, to the consent of
the Offeree or Optionee who entered into such agreement;

 

(x) To prescribe the consideration for the grant of each Option or other right
under the Plan and to determine the sufficiency of such consideration; and

 

(xi) To take any other actions deemed necessary or advisable for the
administration of the Plan.

 

All decisions, interpretations and other actions of the Committee shall be final
and binding on all Offerees, all Optionees, and all persons deriving their
rights from an Offeree or Optionee. No member of the Committee shall be liable
for any action that he or she has taken or has failed to take in good faith with
respect to the Plan, any Option, or any right to acquire Shares under the Plan.

 

SECTION 3. INTENTIONALLY OMITTED

 

SECTION 4. ELIGIBILITY.

 

(A) GENERAL RULES. Only Employees (including, without limitation, independent
contractors, consultants and legal counsel who are not members of the Board of
Directors) shall be eligible for designation as Optionees or Offerees by the
Committee. In addition, only Employees who are common-law employees of the
Company or a Subsidiary shall be eligible for the grant of ISOs. Employees who
are Outside Directors shall only be eligible for the grant of the Non-statutory
Options described in Subsection (b) below.

 

(B) OUTSIDE DIRECTORS. Any other provision of the Plan notwithstanding, the
participation of Outside Directors in the Plan shall be subject to the following
restrictions:

 

(i) outside Directors shall receive no grants other than the Non-statutory
options described in this Subsection (b)

 

(ii) All Non-statutory Options granted to an Outside Director under this
Subsection (b) shall also become exercisable in fill in the event of the
termination of such Outside Director’s service because of death, Total and
Permanent Disability or voluntary retirement at or after age 65.

 

(iii) The Exercise Price under all Non-statutory Options granted to an Outside
Director under this Subsection (b) shall be equal to 100 percent of the Fair
Market Value of a Share on the date of grant, payable in one of the forms
described in Subsection (a), (b), (c) or (d) of Section 6.

 

(iv) Non-statutory options granted to an outside Director under this Subsection
(b) shall terminate on the earliest of (A) the 10th anniversary of the date of
grant, (B) the date three months after the termination of such Outside
Director’s service for any reason other than death or Total and Permanent
Disability or (C) the date 12 months after the termination of such Outside
Director’s service because of death or Total and Permanent Disability.

 

The committee may provide that the Non-statutory Options that otherwise would be
granted to an Outside Director under this Subsection (b) shall instead be
granted to an affiliate of such Outside Director. Such affiliate shall then be
deemed to be an Outside Director for purposes of the Plan, provided that the
service—related vesting and termination provisions pertaining to the
Non-statutory Options shall be applied with regard to the service of the Outside
Director.

 

(C) ATTRIBUTION RULES. For purposes of Subsection (c) above, in determining
stock ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries. Stock
with respect to which such Employee holds an option shall not be counted.

 



   

   



  

(D) OUTSTANDING STOCK. For purposes of Subsection (c) above, “outstanding stock”
shall include all stock actually issued and outstanding immediately after the
grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.

 

SECTION 5. STOCK SUBJECT TO PLAN.

 

(A) BASIC LIMITATION. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares which may be
issued under the Plan (upon exercise of Options or other rights to acquire
Shares) shall not exceed 750,000 Shares, subject to adjustment pursuant to
Section 9. The number of Shares which are subject to Options or other rights
outstanding at any time under the Plan shall not exceed the number of Shares
which then remain available for issuance under the Plan. The Company, during the
term of the Plan, shall at all times reserve and keep available sufficient
Shares to satisfy the requirements of the Plan.

 

(B) ADDITIONAL SHARES. In the event that any outstanding Option or other right
for any reason expires or is cancelled or otherwise terminated, the Shares
allocable to the unexercised portion of such Option or other right shall again
be available for the purposes of the Plan. In the event that Shares issued under
the Plan are reacquired by the Company pursuant to a forfeiture provision, a
right of repurchase or a right of first refusal. Such Shares shall again be
available for the purposes of the Plan.

 

SECTION 6. TERMS AND CONDITIONS OF AWARDS OR SALES.

 

(A) AGREEMENT. Each award or sale of Shares under the Plan (other than upon
exercise of an Option) shall be evidenced by an Agreement between the Offeree
and the Company. Such award or sale shall be subject to all applicable terms and
conditions of the Plan and may be subject to any other terms and conditions
which are not inconsistent with the Plan and which the Committee deems
appropriate for inclusion in an Agreement. The provisions of the various
Agreements entered into under the Plan need not be identical.

 

(B) DURATION OF OFFERS AND NONTRANSFERABILITY OF RIGHTS. Any right to acquire
Shares under the Plan (other than an Option) shall automatically expire if not
exercised by the Offeree within 30 days after the grant of such right was
communicated to the Offeree by the Committee. Such right shall not be
transferable and shall be exercisable only by the Offeree to whom such right was
granted.

 

(C) PURCHASE PRICE. The Purchase Price of Shares to be offered under the Plan
shall not be less than 90 percent of the Fair Market Value of such Shares.
Subject to the preceding sentence, the Purchase Price shall be determined by the
Committee at its sole discretion. The Purchase Price shall be payable in a form
described in Section 6.

 

(D) WITHHOLDING TAXES. As a condition to the award, sale or vesting of Shares,
the Offeree shall make such arrangements as the Committee may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that arise in connection with such Shares. The Committee may permit the Offeree
to satisfy all or part of his or her tax obligations related to such Shares by
having the Company withhold a portion of any Shares that otherwise would be
issued to him or her or by surrendering any Shares that previously were acquired
by him or her. The Shares withheld or surrendered shall be valued at their Fair
Market Value on the date when taxes otherwise would be withheld in cash. The
payment of taxes by assigning Shares to the Company, if permitted by the
committee, shall be subject to such restrictions as the Committee may impose,
including any restrictions required by rules of the Securities and Exchange
Commission.

 

(E) RESTRICTIONS ON TRANSFER OF SHARES. Any Shares awarded or sold under the
Plan shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Purchase Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

 

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

 

(A) STOCK OPTION AGREEMENT. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical.

 



   

   



  

(B) NUMBER OF SHARES. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 9. The Stock Option Agreement shall also
specify whether the Option is an ISO or a Non-statutory Option.

 

(C) EXERCISE PRICE. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than 100 percent of the
Fair Market Value of a Share on the date of grant, except as otherwise provided
in Section 4(c). The Exercise Price of a Non-statutory Option shall not be less
than 85 percent of the Fair Market Value of a Share on the date of grant.
Subject to the preceding two sentences, the Exercise Price under any Option
shall be determined by the Committee at its sole discretion. The Exercise Price
shall be payable in a form described in Section 8.

 

(D) WITHHOLDING TAXES. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that arise
in connection with such exercise. The Optionee shall also make such arrangements
as the Committee may require for the satisfaction of any federal, state, local
or foreign withholding tax obligations that may arise in connection with the
disposition of Shares acquired by exercising an Option. The Committee may permit
the Optionee to satisfy all or part of his or her tax obligations related to the
Option by having the Company withhold a portion of any Shares that otherwise
would be issued to him or her or by surrendering any Shares that previously were
acquired by him or her. Such Shares shall be valued at their Fair Market Value
on the date when taxes otherwise would be withheld in cash. The payment of taxes
by assigning Shares to the Company, if permitted by the Committee, shall be
subject to such restrictions as the Committee may impose, including any
restrictions required by rules of the Securities and Exchange Commission.

 

(E) EXERCISABILITY AND TERM. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The vesting
of any Option shall be determined by the Committee at its sole discretion. A
Stock Option Agreement may provide for accelerated exercisability in the event
of the Optionee’s death, Total and Permanent Disability or retirement or other
events. The Stock Option Agreement shall also specify the term of the Option.
The term shall not exceed 10 years from the date of grant, except as otherwise
provided in Section 4(c). Subject to the preceding sentence, the Committee at
its sole discretion shall determine when an Option is to expire.

 

(F) NONTRANSFERABILITY. During an Optionee’s lifetime, such Optionee’s Option(s)
shall be exercisable only by him or her and shall not be transferable, unless
permitted by the Stock Option Agreement. In the event of an Optionee’s death,
such Optionee’s Option(s) shall not be transferable other than by will, by a
beneficiary designation executed by the Optionee and delivered to the Company,
or by the laws of descent and distribution.

 

(G) TERMINATION OF SERVICE (EXCEPT BY DEATH). If an Optionee’s Service
terminates for any reason other than the Optionee’s death, then such Optionee’s
Option(s) shall expire on the earliest of the following occasions:

 

(i) The expiration date determined pursuant to Subsection (e) above;

 

(ii) The date 90 days after the termination of the Optionees Service for any
reason other than Total and Permanent Disability; or

 

(iii) The date six months after the termination of the Optionee s Service by
reason of Total and Permanent Disability.

 



   

   



  

The Optionee may exercise all or part of his or her Option(s) at any time before
the expiration of such Option(s) under the preceding sentence, but only to the
extent that such Option(s) had become exercisable before the Optionee’s Service
terminated or became exercisable as a result of the termination. The balance of
such Option(s) shall lapse when the Optionee’s Service terminates. In the event
that the Optionee dies after the termination of the Optionee’s Service but
before the expiration of the Optionee’s Option(s), all or part of such Option(s)
may be exercised (prior to expiration) by his or her designated beneficiary (if
applicable), by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Option(s) directly from the Optionee by bequest
or inheritance, but only to the extent that such Option(s) had become
exercisable before the Optionee’s Service terminated or became exercisable as a
result of the termination.

 

(H) LEAVES OF ABSENCE. For purposes of Subsection (g) above, Service shall be
deemed to continue while the Optionee is on sick leave or other bona fide leave
of absence (as determined by the Committee) . The foregoing notwithstanding, in
the case of an ISO granted under the Plan. Service shall not be deemed to
continue beyond the first 90 days of such leave, unless the Optionee’s
reemployment rights are guaranteed by statute or by contract.

 

(I) DEATH OF OPTIONEE. If an Optionee dies while he or she is in Service, then
such Optionee’s Option(s) shall expire on the earlier of the following dates:

 

(i) The expiration date determined pursuant to Subsection (e) above; or

 

(ii) The date six months after the Optionee’s death.

 

All or part of the Optionee’s Option(s) may be exercised at any time before the
expiration of such Option(s) under the preceding sentence by his or her
designated beneficiary (if applicable), by the executors or administrators of
the Optionee’s estate or by any person who has acquired such Option(s) directly
from the Optionee by bequest or inheritance, but only to the extent that such
Option(s) had become exercisable before the Optionee’s death or became
exercisable as a result of the Optionee’s death. The balance of such Option(s)
shall lapse when the Optionee dies.

 

(J) NO RIGHTS AS A STOCKHOLDER. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
or her Option until the date of the issuance of a stock certificate for such
Shares. No adjustments shall be made, except as provided in Section 9.

 

(K) MODIFICATION. EXTENSION AND RENEWAL OF OPTIONS. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding Options or may
accept the cancellation of outstanding Options (to the extent not previously
exercised) in return for the grant of new Options at the same or a different
price. The foregoing notwithstanding, no modification of an option shall,
without the consent of the Optionee, impair such Optionee s rights or increase
his or her obligations under such Option.

 

(L) RESTRICTIONS ON TRANSFER OF SHARES. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

 

SECTION 8. PAYMENT FOR SHARES.

 

(A) GENERAL RULE. The entire Purchase Price or Exercise Price of Shares issued
under the Plan shall be payable in lawful money of the United States of America
at the time when such Shares are purchased, except as follows:

 

(i) In the case of Shares sold under the terms of a Stock Purchase Agreement
subject to the Plan, payment shall be made only pursuant to the express
provisions of such Stock Purchase Agreement. However, the Committee (at its sole
discretion) may specify in the Stock Purchase Agreement that payment may be made
in one or all of the forms described in Subsections (e), (f) and (g) below.

 

(ii) In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement.
However, the Committee (at its sole discretion) may specify in the Stock Option
Agreement that payment may be made pursuant to Subsections (b), (c), (d), (1) or
(g) below.

 

(iii) In the case of a Non-statutory Option granted under the Plan, the
committee (at its sole discretion) may accept payment pursuant to Subsections
(b), (c), (d), (f) or (g) below.

 

   

   



 

(B) SURRENDER OF STOCK. To the extent that this Subsection (b) is applicable,
payment may be made all or in part with Shares which have already been owned by
the Optionee or his or her representative for more than 12 months and which are
surrendered to the Company in good form for transfer, Such Shares shall be
valued at their Fair Market Value on the date when the new Shares are purchased
under the Plan.

 

(C) EXERCISE/SALE. TO THE EXTENT THAT THIS SUBSECTION (C) is applicable, payment
may be made by the delivery (on a form prescribed by the Company) of an
irrevocable direction to a securities broker approved by the Company to sell
Shares and to deliver all or part of the sales proceeds to the Company in
payment of all or part of the Exercise Price and any withholding taxes.

 

(D) EXERCISE/PLEDGE. To the extent that this Subsection (d) is applicable,
payment may be made by the delivery (on a form prescribed by the Company) of an
irrevocable direction to pledge Shares to a securities broker or lender approved
by the Company, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of all or part of the Exercise Price and any
withholding taxes.

 

(E) SERVICES RENDERED. To the extent that this Subsection (e) is applicable,
Shares may be awarded under the Plan in consideration of services rendered to
the Company or a Subsidiary prior to the award. If Shares are awarded without
the payment of a Purchase Price in cash, the Committee shall make a
determination (at the time of the award) of the value of the services rendered
by the Offeree and the sufficiency of the consideration to meet the requirements
of Section 6(c).

 

(F) PROMISSORY NOTE. To the extent that this Subsection (f) is applicable, a
portion of the Purchase Price or Exercise Price, as the case may be, of Shares
issued under the Plan maybe payable by a full recourse promissory note, provided
that (i) the par value of such Shares must be paid in lawful money of the United
States of America at the time when such Shares are purchased, (ii) the Shares
are security for payment of the principal amount of the promissory note and
interest thereon and (iii) the interest rate payable under the terms of the
promissory note shall be no less than the minimum rate (if any) required to
avoid the imputation of additional interest under the Code. Subject to the
foregoing, the Committee (at its sole discretion) shall specify the term,
interest rate, amortization requirements (if any) and other provisions of such
note.

 

(G) OTHER FORMS OF PAYMENT. To the extent that this Subsection (g) is
applicable, payment may be made in any other form approved by the Committee,
consistent with applicable laws, regulations and rules.

 

SECTION 9. ADJUSTMENT OF SHARES.

 

(A) GENERAL. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the value
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spinoff or a similar occurrence, the Committee shall make
appropriate adjustments in one or more of (i) the number of Shares available for
future grants under Section 5, (ii) the number of Non-statutory Options to be
granted to Outside Directors under Section 4(b), (iii) the number of Shares
covered by each outstanding Option or (iv) the Exercise Price under each
outstanding Option.

 

(B) REORGANIZATIONS. In the event that the company is a party to a merger or
other reorganization, outstanding Options shall be subject to the agreement of
merger or reorganization. Such agreement may provide, without limitation, for
the assumption of outstanding Options by the surviving corporation or its
parent, for their continuation by the Company (if the Company is a surviving
corporation) , for payment of a cash settlement equal to the difference between
the amount to be paid for one Share under such agreement and the Exercise Price,
or for the acceleration of their exercisability followed by the cancellation of
Options not exercised, in all cases without the Optionees’ consent. Any
cancellation shall not occur until after such acceleration is effective and
Optionees have been notified of such acceleration. In the case of Options that
have been outstanding for less than 12 months, a cancellation need not be
preceded by acceleration.

 



   

   



  

(C) RESERVATION OF RIGHTS. Except as provided in this Section 9, an Optionee or
Offeree shall have no rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend or any other increase
or decrease in the number of shares of stock of any class. Any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to; the number or Exercise Price of Shares subject to
an Option. The grant of an Option pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

SECTION 10. SECURITIES LAWS.

 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange on which the Company’s
securities may then be listed.

 

SECTION 11. NO RETENTION RIGHTS.

 

Neither the Plan nor any Option shall be deemed to give any individual a right
to remain an employee, consultant or director of the Company or a Subsidiary.
The Company and its Subsidiaries reserve the right to terminate the service of
any employee, consultant or director. at any time, with or without cause,
subject to applicable laws, the Company’s certificate of incorporation and
by-laws and a written employment agreement (if any).

 

SECTION 12. DURATION AND AMENDMENTS.

 

(A) TERM OF THE PLAN. The Plan, as set forth herein, shall become effective as
of August __, 2017. The Plan shall terminate automatically 10 years after its
initial adoption by the Board of Directors on August __, 2027, and may be
terminated on any earlier date pursuant to Subsection (b) below.

 

(B) RIGHT TO AMEND OR TERMINATE THE PLAN. The Board of Directors may, subject to
applicable law, amend, suspend or terminate the Plan at any time and for any
reason. An amendment to the Plan shall require stockholder approval only to the
extent required by applicable law.

 

(C) EFFECT OF AMENDMENT OR TERMINATION. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Option
granted prior to such termination. The termination of the Plan, or any amendment
thereto shall not affect any Share previously issued or any Option previously
granted under the Plan.

 

SECTION 13. EXECUTION.

 

To record the adoption of the Plan by the Board of Directors on August 10, 2017,
the Company has caused its authorized officer to execute the same.

 

HIP CUISINE, INC.,

a Florida corporation

 

By:

 

Natalia Lopera, Chief Executive Officer

 

   

   



 